Citation Nr: 1617950	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-31 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.  He died in February 2007.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO, inter alia, denied service connection for the cause of the Veteran's death.  In August 2007, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in July 2010.

In June 2013, the appellant testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record. 

In October 2013, the Board remanded this matter to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.  After accomplishing the requested actions, the AMC continued to deny the claim of service connection for the cause of the Veteran's death (as reflected in a February 2014 supplemental statement of the case (SSOC)), and returned the matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the appellant's claim.  The Virtual VA file contains a copy of the June 2013 hearing transcript and VA treatment records dated from August 2004 to February 2007 and the VBMS file contains a November 2015 Post-Remand Brief submitted by the appellant's representative.  These records have been reviewed by the Board.  The remainder of the documents in the Virtual VA and VBMS files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

As a final preliminary matter, as explained the October 2013 remand, correspondence dated in November 2007 from the appellant's representative raised issues pertaining to the appellant's entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. §§ 1151 and 1318.  It does not appear that these claims have yet been addressed by the agency of original jurisdiction (AOJ).  As such, these matters are not properly before the Board, and are thus again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 
 
2.  The Veteran died in February 2007; his original death certificate which was certified in February 2007 indicates that the immediate cause of death was cardiopulmonary arrest due to, or as a consequence of, esophageal cancer due to, or as a consequence of pseudomembranous colitis.  An amended death certificate, which was certified in January 2010, also identifies psychosis as an additional significant condition.
 
3.  At the time of the Veteran's death, service connection had only been established for schizophrenic process, undifferentiated type, rated as 100 percent disabling from October 15, 2005.

4.  Competent medical evidence does not show that the Veteran's fatal cardiac condition, esophageal cancer, or pseudomembranous colitis was present during service, was manifest to a compensable degree during the one-year period following the Veteran's separation from service, or was otherwise the result of in-service disease or injury.

5.  A preponderance of the competent medical evidence weighs against the claim that the Veteran's service-connected schizophrenic process, undifferentiated type caused or contributed substantially or materially to cause his death.

6.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for DIC benefits based on service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.   Hupp v. Nicholson, 21 Vet. App. 342 (2007). 


VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In the present case, an April 2007 pre-rating letter provided notice to the appellant regarding what information and evidence was needed to substantiate a claim of service connection for the cause of the Veteran's death based on a previously service-connected disability, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  In a post-adjudication letter dated in December 2013, the AOJ notified the appellant of the disability for which the Veteran was service-connected at the time of his death, provided further explanation of the evidence and information required to substantiate a DIC claim based on previously service connected conditions, and provided notice of the evidence and information required to substantiate a DIC claim based on conditions not yet service-connected (consistent with Hupp).  The April 2007 letter also provided the appellant with information pertaining to the assignment of effective dates, as well as the type of evidence that impacts that determination. 

After issuance of the December 2013 letter and opportunity for the appellant to respond, the February 2014 SSOC reflects readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of the December 2013 notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  The Board notes that the appellant did not receive any notice pertaining to the assignment of disability ratings.  Nevertheless, as no rating is being assigned in this case, she has suffered is not prejudiced by the deficiency with regard to this element.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the record consists of the reports of VA examinations, as well as service, VA, and private medical treatment records, the Veteran's death certificate, two VA medical opinions, and an opinion from the Veteran's treating psychiatrist.  Also of record and considered in connection with the appeal are various written statements provided by the appellant, and by her representative, on her behalf.   The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

As for the June 2013 Board hearing, the appellant was provided an opportunity to set forth her contentions before the undersigned.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires a Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

During the June 2013 hearing, the undersigned identified the only issue on appeal 
(i.e., entitlement to service connection for the cause of the Veteran's death).  Also, information was solicited regarding the nature of the Veteran's fatal disabilities and why it was believed that his service-connected psychiatric disability contributed to his death.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any additional evidence, on these facts, such omission was harmless.  The hearing discussion did not reveal any specific, existing evidence that had been overlooked with regard to the instant claim.  In addition, as noted, subsequent to the June 2013 hearing, the Board directed further development of the claim in its October 2013 remand.

As for the October 2013 remand, the Board finds that the AOJ has substantially complied with its directives with respect to the claim herein decided.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As explained above, the appellant was provided with sufficient VCAA notice consistent with Hupp by way of the October 2013 letter.  Also, outstanding VA treatment records have been procured and a VA medical opinion was obtained in February 2014 pertaining to the nature of any relationship between the Veteran's service-connected psychiatric disability and his cause of death.

Moreover, the October 2013 letter asked the appellant to complete an authorization form so as to allow VA to obtain any additional relevant private treatment records (to include records from Frankford Hospital).  Copies of the release form (VA Form 21-4142) were included with the letter.  The appellant did not specifically respond to the October 2013 letter and did not submit any signed and completed VA Form 21-4142 so as to allow VA to obtain any additional private treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b) ; See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the appellant did not complete the appropriate release form to allow VA to obtain treatment records from Frankford Hospital or any other private treatment provider, VA has no further duty to attempt to obtain any additional private treatment records. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including malignant tumors, become manifest to a compensable degree within a prescribed period post service (one year for malignant tumors), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, malignant tumors (e.g., esophageal cancer) are among the diseases listed in 38 C.F.R. § 3.309(a). 

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).   It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the evidence reflects that the Veteran died in February 2007.  At the time of his death, service connection had only been established for schizophrenic process, undifferentiated type, rated as 100 percent disabling from October 15, 2005. His original death certificate, certified in February 2007, indicates that the immediate cause of death was cardiopulmonary arrest due to, or as a consequence of, esophageal cancer due to, or as a consequence of pseudomembranous colitis.  There were no other conditions listed as contributing to the Veteran's death.  An amended death certificate issued in January 2010, however, also identifies psychosis as another significant condition at the time of his death.

The appellant contends that service connection for the cause of the Veteran's death is warranted because his service-connected psychiatric disability contributed to his death.  Specifically, she and her representative have asserted that the service-connected psychiatric disability interfered with the Veteran's ability to manage his health, including taking necessary medications, and that this ultimately contributed to his death.  After a full review of the record, including the medical evidence, as well as statements by the appellant and those made on her behalf, the Board finds that service connection for the cause of the Veteran's death is not warranted.

Initially, the Board notes that the Veteran reported a history of cardiac, ear/nose/throat, and gastrointestinal abnormalities prior to service.  In particular, he reported a history of "ear, nose, or throat trouble," "palpitation or pounding heart," and "piles or rectal disease" prior to service on a June 1970 report of medical history form completed for purposes of entrance into service. 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

Although the Veteran was certainly competent to report a history of cardiac, ear/nose/throat, and gastrointestinal abnormalities prior to service, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345  (1998).  There is no other evidence of any such pre-existing disabilities prior to service and the Veteran's June 1970 entrance examination was normal other than for pes planus and a hearing defect.  Therefore, the evidence is not clear and unmistakable that any cardiac, throat, or gastrointestinal disability pre-existed service and was not aggravated in service and the Veteran is presumed sound at service entrance.  38 U.S.C.A. § 1111.

Service treatment records reflect that the Veteran was treated for a sore throat with associated sinus problems in July 1970 and was diagnosed as having an upper respiratory infection.  He reported a lump in his throat and a feeling as if something was caught in his throat in April 1971.  Examination revealed that the lymph nodes around his throat were swollen, but that his throat was within normal limits and that there were no pus spots.  He was advised to return for treatment in one week if the throat lump was still present, but there is no evidence of any follow up treatment for the reported lump.  

In June 1971, the Veteran was evaluated for a two day history of nausea and vomiting.  He was given medications to treat his symptoms, but returned for treatment five days later with continued complaints of nausea and vomiting.  There was no pain, fever, or diarrhea.  He was again given medications and put on a liquid diet for 24 to 36 hours.  In July 1971, the Veteran was evaluated for and was diagnosed as having diarrhea.  He was prescribed medications and placed on a liquid diet.  He returned for treatment 10 days later and continued to report intermittent symptoms of gastroenteritis.  There was no more diarrhea, but he did experience vomiting.  A diagnosis of gastroenteritis was provided.  Lastly, the Veteran was treated for a head cold with associated cough, sore throat, and body aches in August 1971.  Examination revealed that his throat was quite dry and red.  He was diagnosed as having flu syndrome.

There is no evidence of any other complaints of or treatment for cardiac, throat, or gastrointestinal problems in the Veteran's service treatment records and his separation examinations conducted in January and February 1972 were normal other than for enucleated tonsils and a psychiatric abnormality.  The appellant has not reported, and the evidence does not otherwise indicate, a continuity of symptomatology with regard to the Veteran's fatal cardiac, throat, and gastrointestinal disabilities.  

If a chronic disability, such as a malignant tumor, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  There is no evidence showing any diagnosed malignant tumor (e.g., esophageal cancer) in service and the appellant has not otherwise reported that the Veteran had any malignant tumor in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's fatal cardiac, throat, and gastrointestinal disabilities did not manifest until after his separation from service in February 1972 and the esophageal cancer did not manifest until many years following service.  The first post-service clinical evidence of cardiac symptoms is a March 1973 VA treatment record which reveals that the Veteran reported that he was nervous and was experiencing a rapid heartbeat.  He was prescribed medication for anxiety (Librium).  

The first post-service clinical evidence of throat symptoms is a July 1998 VA "Medical Certificate and History" form (VA Form 10-10m) which reflects that the Veteran reported left-sided pain when swallowing.  An examination revealed an enflamed left tonsil and diagnoses of a muscle strain and a sore throat (rule out strep) were provided.  The first post-service clinical evidence of esophageal cancer are VA treatment records dated in July 2005 which reflect that the Veteran initially experienced difficulty swallowing solid and liquid food, that he was found to have an irregular mass, and that he was diagnosed as having esophageal cancer.  

Also, the first post-service clinical evidence of gastrointestinal symptoms is a January 1984 VA Form 10-10m which reveals that the Veteran experienced stomach pain, diarrhea, and an irritated/tender anus.  He was diagnosed as having mild diarrhea.

There is no lay or clinical evidence of any earlier cardiac, throat, or gastrointestinal symptoms following service.  The absence of any lay or clinical evidence of esophageal cancer for over three decades after the Veteran's separation from service in February 1972 weighs against a finding that his fatal esophageal cancer was present in service or in the year or years immediately after service.  Hence, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection for the cause of the Veteran's death on this basis.  Even if there was competent and credible evidence of a continuity of cardiac or gastrointestinal symptomatology in the years since service, an award of service connection for the cause of the Veteran's death on the basis of the fatal cardiac and gastrointestinal disabilities solely based on evidence of a continuity of symptomatology would nonetheless be precluded because the fatal cardiac and gastrointestinal disabilities are not among the chronic conditions listed in 38 C.F.R. § 3.309(a).  Service connection on the basis of a continuity of symptomatology, alone, may only be granted if a claimed disability is among this list of chronic conditions.  See Walker, 708 F.3d at 1338.

There is no other evidence of a relationship between the Veteran's fatal cardiopulmonary arrest, esophageal cancer, or pseudomembranous colitis and service, and neither the appellant nor her representative have alluded to the existence of any such evidence. 

With respect to the appellant's contention that the Veteran's service-connected psychiatric disability caused or contributed substantially or materially to cause his death, there is conflicting medical evidence.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In an April 2008 letter, psychiatrist V. Tomasino, M.D. opined that the Veteran's "schizophrenic condition did contribute to his heart attack which caused his death."  Dr. Tomasino explained that the Veteran never fully appreciated the full extent of his heart condition and, therefore, did not do what he should have done to reduce the risks that contributed to his heart attack.  In addition, his schizophrenic process impaired his judgment and caused lack of insight and he never appreciated the severity of his cardiac illness.  Furthermore, his disabling schizophrenic illness tore at him continuously to where he could not concentrate on his cardiac health.  He "had all he could do to grapple with his schizophrenic process" and he had little energy to do anything else.

In January 2010, the appellant submitted an amended death certificate which was certified by M.J. Granada, M.D. in January 2010.  The amended death certificate lists psychosis as another significant condition at the time of the Veteran's death,  but no specific explanation or rationale accompanies this amendment to the death certificate.

In March 2010, a VA nurse practitioner reviewed the Veteran's claims file and opined that his death was not caused by or a result of his service-connected psychiatric disability.  She reasoned that there was no medical documentation finding psychosis/schizophrenia as an etiology for esophageal cancer.  There is repeated documentation from both the VA Medical Center in Washington, DC (VAMC Washington) and the Cancer Treatment Centers of America that the Veteran had advanced terminal esophageal cancer.  Furthermore, the death note included in his VA treatment records indicated that he passed away from "end stage esophageal cancer."  There was repeated documentation from his psychiatrist that his schizophrenia was under fair control.  Only one of the Veteran's twelve inpatient admissions to VAMC Washington was related to psychiatric illness, whereas 11 of the admissions were related to esophageal cancer.

A VA psychiatrist reviewed the Veteran's claims file in February 2014 and opined that it was likely ("more likely than not") that his schizophrenia "did not interfere" in his ability to manage his own medical care and was therefore not a contributor to his death.  He reasoned that while schizophrenia is unlikely to cause death directly, it is possible that a schizophrenic may be so psychotic that his judgment renders him incapable of self-care, including the ability to manage one's physical illnesses.  In this case, the progress notes of the Veteran's treatment indicate that his illness was substantially under control on a chronic basis.  Any note suggesting an inability to cooperate with care or understand care are related to hospice care after he was deemed terminal, and not before.  There are no notes indicating that his treating psychiatrist, or those who saw him on consultations during earlier hospitalizations, ever suggested that the Veteran was incompetent or unable to manage his own treatment.  In fact, it would be an absurdity for the treating psychiatrist to suggest that such an impairment would be consistent with continued outpatient care.  The treating psychiatrist did, in fact, continue to see the Veteran as an outpatient.  Overall, it was likely ("more likely than not") that the Veteran's death was independent of his schizophrenia.

With respect to the January 2010 amended death certificate which indicates that the Veteran's death may be related to his service-connected psychiatric disability, VA Fast Letter 13-04 instructs adjudicators to "grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death."  Although the Fast Letter has been rescinded, its contents have been incorporated into the Live Manual.  See M21-1, IV.iii.2.A.1.B.  The Board has considered this Fast Letter and the subsequent Live Manual provision, but does not find them controlling.

Initially, the Board notes that sub-regulatory authorities promulgated by the Veterans Benefits Administration are not generally binding upon the Board.  See 38 U.S.C. § 7104(c) (West 2014); Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008) ("As the DVA has explained, Manual M21-1 'is an internal manual used to convey guidance to VA adjudicators.  It is not intended to establish substantive rules beyond those contained in statute and regulation.'" (quoting 72 Fed.Reg. 66,218, 66,219 (Nov. 27, 2007))).  Even if the presumption were binding upon the Board, it is not a presumption that specifies evidence of a particular strength is required to rebut it.  Ordinary evidentiary presumptions do not carry any evidentiary weight in the face of contradictory evidence.  See, e.g., Ball v. Kotter, 723 F.3d 813, 827 (7th Cir. 2013) (once evidence is introduced rebutting a presumption, "the 'bubble bursts' and the presumption vanishes").

In this case, there is conflicting evidence as to whether the Veteran's service-connected psychiatric disability caused or contributed to his death.  To the extent that the amended death certificate supports the claim, it is not entitled to any special evidentiary weight.  Rather, it must be considered as any other piece of evidence.  See, e.g., Weber v. Continental Cas. Co., 379 F.2d 729, 732 (10th Cir. 1967) ("When evidence is introduced rebutting the presumption, the presumption disappears, leaving in evidence the basic facts which are to be weighed.") (internal quotations omitted).  In general, the weight to be afforded a medical opinion is based upon its factual basis and the thoroughness of its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In the present case, the amended death certificate provides no factual basis or rationale for a conclusion that the Veteran's psychosis contributed to his death.  Therefore, it is of little probative value.  See Horn v. Shinseki, 25 Vet. App. 231, 241 (2012) (holding that a Medical Evaluation Board finding which indicated with an "X" that the condition existed prior to service and was not aggravated by active duty was entitled to no probative weight because it was "bereft of any information and analysis.").  

Dr. Tomasino's April 2008 opinion is also of little probative value because it is based upon an inaccurate history.  He reasoned that the Veteran's service-connected psychiatric disability contributed to his fatal cardiopulmonary arrest because due to the psychiatric disability, he never fully appreciated the full extent of his "heart condition," did not take measures to reduce the risks that contributed to his heart attack, and impaired his judgment and insight such that he never appreciated the severity of his "cardiac illness."  However, a review of the Veteran's medical records reveals that he was not being treated for any cardiac disability prior to his fatal cardiopulmonary arrest.  The Board acknowledges that the Veteran was seen on various occasions for symptoms such as chest pain and heart palpitations, that there is evidence of some abnormal EKG findings, that there is clinical evidence of a heart murmur, and that the symptoms were sometimes noted as being potentially cardiac-related (see e.g., VA treatment records dated in March 1973, August 1978, May 1982, June 1986, March 2004, and May 2005, VA Forms 10-10m dated in May 1982 and June 1986, and an undated VA Form 10-10m which was completed when the Veteran was 32 years old).  

A December 2006 VA SOAP note includes a section that lists various possible chronic health problems, and a mark is present in the space pertaining to "heart disease."  Nevertheless, this treatment record subsequently describes the Veteran's illness as only including hypertension, schizophrenia, prostate cancer, and esophageal cancer and he was only diagnosed as having end stage esophageal cancer, bilateral vocal cord paralysis/airway obstruction, schizophrenia, medication-related delirium, and tracheobronchitis.  The remainder of the Veteran's treatment records reflect that his symptoms of chest pain and heart palpitations were consistently found to be associated with anxiety and that he was not being treated for any identified cardiac disability in the years prior to his death.  The appellant noted during the June 2013 hearing that the Veteran was prescribed hydrochlorothiazide (HCTZ).  His treatment records indicate, however, that this medication was for hypertension and not a cardiac disability (see e.g., a January 2007 VA nurse practitioner note included in Virtual VA).  As Dr. Tomasino's April 2008 opinion is premised on a finding that the Veteran was not properly caring for his "cardiac illness," his opinion is based upon an inaccurate history and is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  See also 
Nieves-Rodriguez, 22 Vet. App. at 304; Boggs v. West, 11 Vet. App. 334, 345 (1998).
 
By contrast, the March 2010 and February 2014 opinions are based upon a complete review of the Veteran's medical records and reported history (including Dr. Tomasino's April 2008 opinion and the January 2010 amended death certificate) and they are both accompanied by specific rationales that are consistent with the evidence of record.  Although the Veteran's service-connected psychiatric disability was rated 100 percent disabling at the time of his death, the February 2014 psychiatrist explained that the disability was not so severe so as to render the Veteran incapable of properly caring for his health.  Thus, the March 2010 and February 2014 opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

The appellant and her representative have expressed their belief that the Veteran's service-connected psychiatric disability contributed to his death.  However, such assertions do not provide persuasive support for the claim.  The appellant is certainly competent to describe matters within her personal knowledge, such as her observations of, and about, the Veteran.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  Regardless, as laypersons not shown to have appropriate medical training and expertise, neither the appellant nor her representative is otherwise competent to render a probative opinion on a complex medical matter, such as whether there was a medical relationship between the Veteran's service-connected psychiatric disability and his death, as resolution of such question involves internal processes extending beyond an immediately observable cause-and-effect relationship.  As the question of nexus in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

There is no other medical or lay evidence that the Veteran's fatal cardiac, throat, or gastrointestinal disability was related to service or that his service-connected psychiatric disability caused or contributed substantially or materially to cause his death, and neither the appellant nor her representative has alluded to the existence of any such evidence.  

Under these circumstances, the Board must conclude that the record does not support a finding that a disability of service origin caused or contributed substantially or materially to the Veteran's death.  As such, the claim for service connection for the cause of the Veteran's death must denied. 

The Veteran had admirable service and made sacrifices for his country.  However, the competent, probative weighs against a finding that there exists a medical nexus, or link, between the cause of his death and either that service or a service-connected disability, and VA cannot grant the benefit sought.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


